 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 RAVI T. NARAYAN (IABN AT0011948)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, 11th Floor
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7369
 7        FAX: (415) 436-7234
          Ravi.Narayan@usdoj.gov
 8
   Attorneys for United States of America
 9

10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,                        ) No. 19-CR-00313-WHA
14                                                    )
             Plaintiff,                               )
15                                                    ) [PROPOSED] ORDER OF DETENTION
        v.                                            )
16                                                    )
     JAMARE COATS,                                    )
17                                                    )
             Defendant.                               )
18                                                    )

19

20           The parties appeared before the Court on August 5, 2019, for a detention hearing. At the

21 hearing, defendant was present and represented by Attorney Gail Shifman. The government was

22 represented by Assistant United States Attorney Ravi T. Narayan. The government moved for

23 detention, arguing that no condition or combination of conditions of release would reasonably assure the

24 safety of the community. After argument, the Court ordered the defendant detained.

25           In support of its motion for detention, the government proffered information about the nature and

26 circumstances of the offense, including: that defendant fired a weapon in front of the Fillmore Heritage

27 Center on March 23, 2019; that surveillance video depicts defendant and another man shooting at the

28 victim; that the victim died from his wounds and multiple bystanders were struck by gunfire; that law
 1 enforcement recovered a firearm from a vehicle defendant was driving on the night of the shooting; that

 2 ballistics matched the recovered firearm to six shell casings at the scene of the shooting; and that

 3 defendant has at least five prior felony convictions.

 4          Regarding the history and characteristics of the defendant, the government proffered that despite

 5 being only 26 years old, defendant had at least five prior felony convictions, including three prior state

 6 convictions for being a felon in possession of a firearm. The government argued that that defendant’s

 7 prior weapons convictions demonstrated his recidivism.

 8          Based on the proffered information, the Court found that defendant would pose a danger to the

 9 community if released.

10          Pursuant to its findings on the record at the hearing, and as summarized in this Order, the Court

11 orders the defendant detained pending further proceedings in this matter. The defendant is committed to

12 the custody of the Attorney General or a designated representative for confinement in a correctional

13 facility separate, to the extent practicable, from persons awaiting or serving sentences or being held in

14 custody pending appeal. The defendant must be afforded a reasonable opportunity to consult privately

15 with counsel. On order of a court of the United States or on request of an attorney for the government,

16 the person in charge of the corrections facility must deliver the defendant to the United States Marshal

17 for the purpose of an appearance in connection with a court proceeding.

18          IT IS SO ORDERED.

19
                     3 , 2019
20 DATED: September ___                                          ______________________________
                                                                 HON. ELIZABETH D. LAPORTE
21                                                               United States Magistrate Judge
22

23

24

25

26

27

28
